DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Robert Powers (Reg. No.77,802) on May 17, 2022. 2.	The application has been amended as follows:
1. 	(Currently Amended) A method for spatially detecting at least one target analyte in 
a first location and a second location of a tissue sample comprising:
a)	 contacting the tissue sample with a plurality of nucleic acid probes, wherein each of the nucleic acid probes comprise a target binding domain that binds to the at least one target analyte, wherein the tissue sample [has been] is treated to facilitate binding of the nucleic acid probes to the target analyte;
b) 	collecting the nucleic acid probes, or portions thereof, bound to the at least one target analyte in a first location of the tissue sample under conditions that release the nucleic acid probes, or portions thereof, from the first location of the tissue sample;
c) 	collecting the nucleic acid probes, or portions thereof, bound to the at least one target analyte in a second location of the tissue sample under conditions that release the nucleic acid probes, or portions thereof, from the second location of the tissue sample;
d) 	performing an extension reaction that incorporates at least one nucleic acid sequence that identifies the first location of the tissue sample into each of the nucleic acid probes, or portions thereof, collected in step (b), thereby forming a first plurality of extension products that comprise the nucleic acid probes, or portions thereof, collected in step (b) and the at least one nucleic acid sequence that identifies the first location of the tissue sample;
e) 	performing an extension reaction that incorporates at least one nucleic acid sequence that identifies the second location of the tissue sample into each of the nucleic acid probes, or portions thereof, collected in step (c), thereby forming a second plurality extension products that comprise the nucleic acid probes, or portions thereof, collected in step (c) and the at least one nucleic acid sequence that identifies the [at least] second location of the tissue sample; and
f) 	identifying the first plurality of extension products and the second plurality of extension products by sequencing the first plurality of extension products and the second plurality of extension products, thereby spatially detecting the at least one target analyte in the first location of the tissue sample and the second location of the tissue sample. 
10. 	(Currently Amended) The method of claim 1, wherein the sequencing step is performed using a next generation sequencing reaction.
20. 	(Currently Amended) A method for spatially detecting at least one target analyte in a first location and a second location of a tissue sample comprising:
a) 	contacting the tissue sample with a first plurality of nucleic acid probes and a second plurality of nucleic acid probes,
	wherein each of the nucleic acid probes in the first plurality of nucleic acid probes comprise a target binding domain that binds to the at least one target analyte,
	wherein each of the nucleic acid probes in the second plurality of nucleic acid probes comprise a target binding domain that binds to the at least one target analyte,
	wherein the tissue sample [has been] is treated to facilitate binding of the first plurality of nucleic acid probes and the second plurality of nucleic acid probes to the at least one target analyte;
b) 	forming ligated probes by ligating [together] each of nucleic acid probes from the first plurality of nucleic acid probes and each of nucleic acid probes from the second plurality of nucleic acid probes that are bound to [the same] each of identical molecules from the at least one target analyte;
c) 	collecting the ligated probes, or portions thereof, bound to each of the identical molecules from the at least one target analyte in a first location of the tissue sample under conditions that release the ligated probes, or portions thereof, from the first location of the tissue sample;
d) 	collecting the ligated probes, or portions thereof, bound to each of the identical molecules from the at least one target analyte in a second location of the tissue sample under conditions that release the probes, or portions thereof, from the second location of the tissue sample;
e) 	performing an extension reaction that incorporates at least one nucleic acid sequence that identifies the first location of the tissue sample into each of the ligated probes, or portions thereof, collected in step (c), thereby forming a first plurality of extension products that comprise the ligated probes, or portions thereof, collected in step (c) and the at least one nucleic acid sequence that identifies the first location of the tissue sample;
f) 	performing an extension reaction that incorporates at least one nucleic acid sequence that identifies the second location of the tissue sample into each of the ligated probes, or portions thereof, collected in step (d), thereby forming a second plurality extension products that
comprise the ligated probes, or portions thereof, collected in step (d) and the at least one nucleic acid sequence that identifies the at least second location of the tissue sample; and
g) 	identifying the first plurality of extension products and the second plurality of extension products by sequencing the first plurality of extension products and the second plurality of extension products, thereby spatially detecting the at least one target analyte in the first location of the tissue sample and the second location of the tissue sample.
26.	(Currently Amended) The method of claim 20, wherein the sequencing step is performed using a next generation sequencing reaction.
30. 	(Currently Amended) The method of claim 20, wherein the nucleic acid probes in the first plurality of nucleic acid probes comprise an amplification primer binding site, the nucleic acid probes in the second plurality of nucleic acid probes comprise an amplification primer binding site, or both nucleic acid probes in the first plurality of nucleic acid probes comprise an amplification primer binding site and the nucleic acid probes in the second plurality of nucleic acid probes comprise an amplification primer binding site.
32. 	(Currently Amended) The method of claim 20, wherein the target binding domain[s 
comprise] of each probe from the first plurality of nucleic acid probes and the second plurality of nucleic acid probes comprises a single-stranded nucleic acid molecule. 
3.	The following is an examiner’s statement of reasons for allowance: 
	Claims 1, 4, 6-13, and 15-34 are allowable in light of applicant’s amendments filed on April 19, 2022 and May 3, 2022, the terminal disclaimer filed on May 16, 2022, and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) have been withdrawn in view of applicant’s amendments filed on April 19, 2022 and May 3, 2022, and the examiner’s amendment. The closest prior art in the record is Beechem et al., (US 2020/0040385 A1, priority date: July 17, 2015). This prior art does not teach a combination of steps a) to f) of claim 1 and a combination of steps a) to g) of claim 20.  This prior art either alone or in combination with the other arts in the record does/do not teach or reasonably suggest a method for spatially detecting at least one target analyte in a first location and a second location of a tissue sample which comprises all limitations recited in claims 1 and 20 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 18, 2022